 



Schedule 10.07
Compensation of Named Executive Officers
Base Salary
The salaries of Messrs. Maurer, Roby and Bruin have historically been adjusted
on July 1 of each year. Set forth below are their respective salaries for the
fiscal year ending December 31, 2007.

                      Base Salary from     Base Salary from   Named Executive
Officer   7/01/06 to 6/30/07     7/01/07 to 6/30/08  
Morris L. Maurer
  $ 312,321     $ 327,937  
Philip B. Roby
  $ 276,321     $ 290,137  
Mark E. Bruin
  $ 210,000     $ 220,500  

The salary for the fiscal year ending December 31, 2007 of Debra L. Ross, the
Senior Vice President and Chief Financial Officer of the Company, is $165,000,
and salary for the fiscal year ending December 31, 2007 of Terry K. Scott, the
chief credit officer of the Company’s wholly-owned subsidiary, The National Bank
of Indianapolis (“Bank”), is $126,000.
Bonus Amounts
All employees of the Company and the Bank are eligible to participate in the
2007 Incentive Plan. To be eligible to receive awards under the 2007 Incentive
Plan, an individual must be employed by the Company or the Bank at December 31,
2007. Under the terms of the 2007 Incentive Plan, all participating employees
will receive a specified percentage of their annual salary, depending upon the
net income of the Bank. The maximum amount that an individual may receive under
the 2007 Incentive Plan would be an amount equal to 18% of that individual’s
annual salary. Under the terms of the 2007 Incentive Plan, all individuals will
receive the same percentage of their annual salary as the bonus payment.
The 2007 Discretionary Bonus Plan is to be used to reward individuals who have
provided performance critical to the success of the Company and the Bank, and to
keep compensation amounts competitive with competitors of the Bank by
supplementing the amounts received under the 2007 Incentive Bonus Plan. The
individuals who are eligible to receive a bonus payment pursuant to this Plan
and the amount of any bonus awarded under this Plan are determined by the
Compensation Committee, after considering recommendations by Morris L. Maurer,
the President of the Company and the Bank, and Philip B. Roby, the Executive
Vice President and Chief Operating Officer of the Company and the Bank. Neither
Mr. Maurer, Mr. Roby, nor Ms. Ross is eligible to participate in the 2007
Discretionary Bonus Plan. The aggregate amount of bonus payments which can be
made under this plan is $83,000. Awards under the 2007 Discretionary Bonus Plan
are not subject to a formula payout (unlike the 2007 Incentive Bonus Plan).

 

 



--------------------------------------------------------------------------------



 



The 2007 Top Management Discretionary Bonus Plan is to be used to reward top
management for their performance which is considered critical to the success of
the Company and the Bank, and to keep compensation amounts competitive with
competitors of the Bank by supplementing the amounts received under the 2007
Incentive Bonus Plan. The only individuals who are eligible to participate in
the 2007 Top Management Discretionary Bonus Plan are Morris L. Maurer, the
President and Chief Executive Officer of the Company and the Bank, Philip B.
Roby, the Executive Vice President and Chief Operating Officer of the Company
and the Bank, and Debra L. Ross, the Senior Vice President and Chief Financial
Officer of the Company and the Bank. Awards under this Plan are made in the
discretion of the Compensation Committee and are not subject to a formula
payout. Although the Compensation Committee did not establish specific
performance goals under the terms of this Plan, in determining awards under this
Plan the Compensation Committee will consider matters such as annual growth in
total assets, loans, assets under management, net income and earnings per share;
employee turnover; client retention; accomplishments in marketing; asset
liability management; operations; technology; facilities; credit quality; human
resources; organization; comments from the independent auditors; the nature of
the audit opinion; and, results of regulatory examinations. The aggregate amount
which may be awarded under this Plan for each of these named executive officers,
and the percentage of such pay to their respective base salary, is set forth
below.

                  Named Executive Officer   Percentage of Base Salary     Dollar
Amount  
Morris L. Maurer
    20 %   $ 64,025  
Philip B. Roby
    15 %   $ 42,484  
Debra L. Ross
    15 %   $ 24,750  

Stock Plans
2005 Plan. On April 21, 2005, the board of directors of the Company approved The
National Bank of Indianapolis Corporation 2005 Equity Incentive Plan (the “2005
Plan”), which was approved by shareholders on June 16, 2005 at the Annual
Meeting of Shareholders of the Company. All employees of the Company or its
subsidiaries are eligible to become participants in the 2005 Plan. The
Compensation Committee will administer the 2005 Plan and will determine the
specific employees who will be granted awards under the 2005 Plan and the type
and amount of any such awards.
The 2005 Plan authorizes the issuance of up to 333,000 shares of the Company’ s
common stock to participants pursuant to the award of shares of restricted stock
or the grant of options. The 2005 Plan’s effective date is July 1, 2005 and it
will continue in effect until terminated by the Board of Directors; provided,
however, no awards of “incentive stock options” may be granted under the 2005
Plan after the ten-year anniversary of its approval by the shareholders. Any
awards that are outstanding after the 2005 Plan terminates will remain subject
to the terms of the 2005 Plan.

 

 



--------------------------------------------------------------------------------



 



The Administrative Committee of the 2005 Plan may grant an incentive stock
option or non-qualified stock option to purchase stock at a specified exercise
price. The exercise price for an option cannot be less than the fair market
value of the stock to which the option relates at the time the option is
granted. The exercise price of an option may not be decreased after the date of
grant nor may an option be surrendered to Company as consideration for the grant
of a replacement option with a lower exercise price, except as approved by our
shareholders or as adjusted for corporate transactions described above.
Options will be exercisable in accordance with the terms established by the
Administrative Committee. The full purchase price of each share of stock
purchased on the exercise of any option will be paid at the time of exercise.
Except as otherwise determined by the Administrative Committee, the exercise
price will be payable in cash, by promissory note (as permitted by law), in
shares of stock owned by the optionee (valued at fair market value as of the day
of exercise), or a combination thereof. The Committee, in its discretion, may
impose such conditions, restriction, and contingencies on stock acquired
pursuant to the exercise of an option as it determines to be desirable.
Terminated 1993 Plans. On April 21, 2005, the board of directors of the Company
terminated the Amended and Restated 1993 Key Employees’ Stock Option Plan and
the Amended and Restated 1993 Restricted Stock Plan (collectively, the “1993
Plans”) subject to the shareholders of the Company approving the 2005 Plan,
which approval was received on June 16, 2005, at the Annual Meeting of
Shareholders of the Company. The effective date of the termination of the 1993
Plans was June 30, 2005. The awards which are outstanding under the 1993 Plans
will remain outstanding following the termination of the 1993 Plans subject to
their terms, until they are expired, are forfeited or otherwise lapse or expire.
Deferred Compensation Plan
The Company also has adopted The National Bank of Indianapolis Corporation
Executives’ Deferred Compensation Plan (the “Deferred Compensation Plan”),
effective January 1, 2005. Mr. Maurer and Mr. Roby are the only two executives
currently eligible to participate in the Plan. Under the terms of the Deferred
Compensation Plan, participants may defer up to 50% of total cash compensation,
and the Company will match 50% of the executive’s deferral. The Deferred
Compensation Plan is unfunded and accruals and earnings on the deferrals are
recorded as a liability on the Company’s financial statements. Earnings accrue
interest at a rate equal to the interest rate on 10-year Treasury securities for
the 12-month period ended on September 30 of the year prior to the plan year to
which the earnings rate will apply, plus 150 basis points. The Company may also
make additional matching contributions in any amount as may be determined by the
Committee in its sole discretion. In addition, the Committee may make
supplemental contributions. Matching and supplemental contributions under the
plan will vest upon the first to occur of the following events: five years of
service, the participant attaining age 62, the death of the participant, the
total and permanent disability of the participant, or the date on which there is
a change of control of the Company.

 

 



--------------------------------------------------------------------------------



 



Other Compensation Plans
The Company also has adopted certain broad-based employee benefit plans for all
employees. Senior executives are permitted to participate in these plans on the
same terms as non-executive employees who meet applicable eligibility criteria,
subject to any legal limitations on the amount that may be contributed or the
benefits that may be payable under the plans. These plans include such customary
employee benefit plans as medical insurance, life insurance, and a 401(k) plan.

 

 